DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
All "currently amended" claims must include markings to indicate the changes made relative to the immediate prior version of the claims: underlining to indicate additions, strike-through or double brackets for deletions (see 37 CFR 1.121(c)  for further details regarding the format of claim amendments). 
Examiner believes a claim typography was made in claim 14 which distorted the rest of the claims.  For examining purposes, Examiner will maintain previous claims 14-20 rejections and renumber current claims 20 and 21 to now recite claims 21 and 22.  Correction is required.


Claim Rejections - 35 USC § 112
Previous Claim Rejections - 35 USC § 112 to Claim 12 is withdrawn in view of Applicant’s amendment filed on 12/13/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Examiner renumbered Claim 21 recites the limitation “the management device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Examiner renumbered Claim 22 recites the limitation “the management device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues pages 7+ of the Remarks that nowhere does Ellis teach or suggest concurrently providing live or on-demand content with other screen elements such as advertising or on-site information, such as claimed in the present application.
.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19 and 20-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ellis et al. (U.S. Pub. No. 2003/0020744).

Regarding claim 1, Ellis et al. discloses an audio and visual digital media system comprising:

network) comprising (i) live or on demand content (see paragraphs 0018, 0109 and fig. 7 (Saturday Night Live)) and (ii) advertising or on-site information (see paragraphs 0018, 0109 and fig. 7 (selectable advertisement or advertisement banner));
a media player (considered as user television equipment, 22) configured for receiving from the management device the audio and visual selections, the media player configured for retrieving data corresponding to the audio and visual selections (see paragraphs 0046, 0064-0065, 0068-0074, figs. 5-7; A user controls the operation of user television equipment 22 with user interface 46. The program guide may provide users with an opportunity to view program listings sorted by category.  A user may, for example, press a special category key on remote control 40 (e.g., "movies", "sports", "children", etc.), select a selectable category feature from main menu screen 100 (FIG. 
an output device (considered as display device, 45) configured for outputting the retrieved data corresponding to the audio and visual selections (see paragraphs 0052, 0064, 0068, 0073, fig. 4; When a user indicates a desire to view television 
program listings, the program guide client requests listings from program guide 
server 25 and generates an appropriate program listings screen for display on 
display device 45 (FIG. 4)), wherein the (i) live or on-demand content and the (ii) advertising or on-site information is outputted concurrently by the output device (see fig. 7 and paragraph 0076; program listings display screen may display live content (e.g., Saturday Night Live) and selectable advertisement/advertisement banner concurrently on the display).

Regarding claim 2, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein the management device is remote from the media player (see paragraph 0042 and fig. 2a; management device (considered as interactive television program guide element, 17) is remote to a media player (considered as user television equipment, 22) via communication path 20).

Regarding claim 3, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein the management device includes a first processing means (considered as processing circuitry, 54), a first non-transient data storage means (considered as storage device, 56), and a first communication means 

Regarding claim 4, Ellis et al. discloses everything claimed as applied above (see claim 3).  Ellis et al. discloses wherein the first communication means is configured for transmitting via the internet (see paragraph 0043 and fig. 2a; Communications paths 20 may include, for example, a satellite link, a telephone network link, a cable or fiber optic link, a microwave link, an Internet link, a data-over-cable service interface specification (DOCSIS) link, a combination of such links, or any other suitable communications link).

Regarding claim 5, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein the media player includes a second processing means (considered as control circuitry, 42), a second non-transient data storage means (considered as memory, 63), and a second communication means, the second communication means configured for receiving from the management device the audio and visual selections, the second non-transient data storage means including the retrieved data corresponding to the audio and visual selections (see paragraphs 0043, 0059 and fig. 4).

claim 6, Ellis et al. discloses everything claimed as applied above (see claim 5).  Ellis et al. discloses wherein the second non-transient data storage means is used to buffer the retrieved data corresponding to the audio and visual selections (see paragraphs 0062, 0070).

Regarding claim 7, Ellis et al. discloses everything claimed as applied above (see claim 5).  Ellis et al. discloses wherein the second non-transient data storage means is used to store one of an audio content file and a visual content file of the retrieved data corresponding to the audio and visual selections (see paragraphs 0062, 0070).

Regarding claim 8, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein retrieving data corresponding to the audio and visual selections includes a member selected from a group consisting of: retrieving an audio content file stored on the management device, retrieving a visual content file stored on the management device, and combinations thereof (see paragraph 0044).

Regarding claim 9, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein retrieving data corresponding to the audio and visual selections includes a member selected from a group consisting of: retrieving an audio content file stored on a device remote to the management device, retrieving a visual content file stored on a device remote to the management device, and combinations thereof (see paragraph 0070).

Regarding claim 10, Ellis et al. discloses everything claimed as applied above (see claim 9).  Ellis et al. discloses wherein the device remote to the management device includes one of an on-demand streaming service and a live streaming service (see paragraph 0077; Program guide server 25 may obtain, for example, video-on-demand programs, web site links, games, chat group links, merchandise information, or any other suitable information or programming from data sources 14 located at main 
facility 12 or other facilities).

Regarding claim 11, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein retrieving data corresponding to the audio and visual selections includes:
a first member selected from a group consisting of: retrieving an audio content file stored on the management device, retrieving a visual content file stored on the management device, and combinations thereof (see paragraphs 0044, 0046, 0070); and 
a second member selected from a group consisting of: retrieving an audio content file stored on a device remote to the management device, retrieving a visual content file stored on a device remote to the management device, and combinations thereof (see paragraph 0070).

Regarding claim 12, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein:

the audio and visual digital media system comprises a plurality of media players and a plurality of output devices (see paragraph 0043; multiple pieces of user television equipment 22 and figs. 3 and 4); 
each media player is configured for receiving from the management device one of the audio and visual selections, and each media player is configured for retrieving data corresponding to the one of the audio and visual selections (see paragraph 0048); and 
each output device is configured for outputting the retrieved data corresponding to the one of audio and visual selections from one of the media players (see paragraphs 0048 and fig. 4).

Regarding claim 13, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein the output device includes a screen, the screen configured to simultaneously display a plurality of visual content from the audio and visual selections (see paragraphs 0064, 0068, fig. 4 (45)).

Regarding claim 14, Ellis et al. discloses everything claimed as applied above (see claim 13).  Ellis et al. discloses wherein the plurality of visual content includes a member selected from a group consisting of: a menu, a schedule of events, a live video stream, live television, an on-demand program, a pre-recorded program, an 

Regarding claim 15, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses wherein the media player is configured with a reporting means, the reporting means configured for sending to the management device a number of times a particular audio content file or a particular visual content file from the audio and visual selections is output to the output device (see paragraph 0108; .The program guide client may provide the viewing history information to program guide server 25 continuously (e.g., each time the program guide client determines that a user has watched a program for the predefined time), periodically, in response to polls or requests from program guide server 25, or with any other suitable frequency).

Regarding claim 16, Ellis et al. discloses everything claimed as applied above (see claim 1).  Ellis et al. discloses a feedback device, the feedback device configured to send a signal to a member selected from the group consisting of: the management device; the media player; and combinations thereof (see paragraph 0072).

Regarding claim 17, Ellis et al. discloses everything claimed as applied above (see claim 16).  Ellis et al. discloses wherein the signal is operable to modify the audio and visual selections (see paragraph 0072).

claim 19, Ellis et al. discloses everything claimed as applied above (see claim 16).  Ellis et al. discloses wherein the feedback device comprises a remote control device for operating one of the media player and the output device (see paragraph 0064).

Regarding claim 20, Ellis et al. discloses everything claimed as applied above (see claim 16).  Ellis et al. discloses wherein the management device is configured to track and record the signals sent to the management device or the media player (see paragraphs 0010, 0107, 0125, fig. 24).

Regarding claim 21, Ellis et al. discloses an audio and visual digital media system comprising:
a central management device (considered as interactive television program guide element, 17) configured with a content database (considered as storage device, 56), the content database including identifies of audio and visual content (see paragraph 0006; The data provided to the television distribution facilities includes television programming data (e.g., titles, channels, content information, rating information, program identifiers, series identifiers, or any other information associated with television programming)), the management device configured to select amongst the identifies of audio and visual content from the content database to provide audio and visual selections (see paragraph 0008; The program guide server may filter program guide data based on the user preference profiles.  Only data that is of interest to the user may then be provided to the guide client, thereby tending to minimize the memory requirements of the user's 
a plurality of media players (see paragraph 0043, figs. 2A, 2B; multiple pieces of user television equipment, 22)) configured for receiving from the central management device some or all of the audio and visual selections, each of the plurality of media players configured for retrieving data corresponding to some or all of the audio and visual selections (see paragraphs 0046, 0064-0065, 0068-0074, figs. 5-7; A user controls the operation of user television equipment 22 with user interface 46. The program guide may provide users with an opportunity to view program listings sorted by category.  A user may, for example, press a special category key on remote control 40 (e.g., "movies", "sports", "children", etc.), select a selectable category feature from main menu screen 100 (FIG. 5), or may indicate a desire to view program listings by category using any other suitable approach);
a plurality of output devices (see fig. 2a – user television equipment 22 associated with TV 36 in fig. 3 and fig. 2b - user television equipment 22 associated with display 45 in fig. 4), each coupled with at least one of the plurality of media players and configured for outputting the retrieved data corresponding to some or all of the audio and visual selections (see paragraphs 0052, 0064, 0068, 0073-0074, fig. 4, fig. 7; When a user indicates a desire to view television program listings, the program guide client requests listings from program guide server 25 and generates an appropriate program listings screen (e.g., based on category) for display on display device 45 (FIG. 4)).

claim 22, Ellis et al. discloses an audio and visual digital media system comprising:
a central management device (considered as interactive television program guide element, 17) configured with a content database (considered as storage device, 56), the content database including identities of audio and visual content (see paragraph 0006; The data provided to the television distribution facilities includes television programming data (e.g., titles, channels, content information, rating information, program identifiers, series identifiers, or any other information associated with television programming)), the management device configured to select amongst the identities of audio and visual content from the content database to provide audio and visual selections (see paragraph 0008; The program guide server may filter program guide data based on the user preference profiles.  Only data that is of interest to the user may then be provided to the guide client, thereby tending to minimize the memory requirements of the user's television equipment and lessen the bandwidth requirements of the local distribution network) comprising (i) live or on demand content (see paragraphs 0018, 0109 and fig. 7 (Saturday Night Live)) and (ii) advertising or on-site information (see paragraphs 0018, 0109 and fig. 7 (selectable advertisement or advertisement banner));
a plurality of media players (see paragraph 0043, figs. 2A, 2B; multiple pieces of user television equipment, 22)) configured to receiving from the central management device some or all of the audio and visual selections, each of the plurality media players configured for retrieving data corresponding to some or all of the audio and visual selections (see paragraphs 0046, 0064-0065, 0068-0074, figs. 5-7; A user controls the operation of user television equipment 22 with user interface 46. The program guide 
a plurality of output devices (see fig. 2a – user television equipment 22 associated with TV 36 in fig. 3 and fig. 2b - user television equipment 22 associated with display 45 in fig. 4), each coupled with at least one of the plurality of media players and configured for outputting the retrieved data corresponding to some or all of the audio and visual selections (see paragraphs 0052, 0064, 0068, 0073-0074, fig. 4, fig. 7; When a user indicates a desire to view television program listings, the program guide client requests listings from program guide server 25 and generates an appropriate program listings screen (e.g., based on category) for display on display device 45 (FIG. 4)), wherein the (i) live or on-demand content and the (ii) advertising or on-site information is outputted concurrently by the output device (see fig. 7 and paragraph 0076; program listings display screen may display live content (e.g., Saturday Night Live) and selectable advertisement/advertisement banner concurrently on the display).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. in view of Cordray et al. (U.S. Pub. No. 2007/0157249).

Regarding claim 18, Ellis et al. discloses everything claimed as applied above (see claim 16).  However, Ellis et al. is silent as to wherein the signal is operable to skip the output of a particular audio content file or a particular visual content file from the audio and visual selections by the output device.
Cordray et al. discloses wherein the signal is operable to skip the output of a particular audio content file or a particular visual content file from the audio and visual selections by the output device (see paragraphs 0122-0123, 0129, 0144, 0161; skip this episode or skip the program).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Ellis et al. to include wherein the signal is operable to skip the output of a particular audio content file or a particular visual content file from the audio and visual selections by the output device as taught by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 4, 2022.